 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 1 of 18

MATTHEW DANIEL MULLER
1684 Decoto Rd, #274

Union City, CA 94587
Telephone: (415) 322-0492

Email: matt@projectjusticeforall.org - i L E D

Pro S
70 06 JUL 17 2019
CLERK, U.S.
edt Ne BEE
nv
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, No. 2:15-cr-00205-TLN-EFB
Respondent, MOTION TO HOLD
PROCEEDINGS
V. IN ABEYANCE
MATTHEW D. MULLER, (VERIFIED)
Movant.

 

 

 

Comes now the Movant Matthew Muller and respectfully requests that the Court hold these
proceedings in abeyance pending the disposition of his related state criminal charges. Absent an
abeyance, the defense in his state case will suffer irreparable harm. See Exhibit A (declaration

of Dustin Gordon, appointed defense counsel in the state matter, joining the request for

abeyance).

Due to the difficulties of coordinating directly with opposing counsel while the Movant is

incarcerated, Mr. Muller has not sought the government’s position on this motion. However, he

MOTION To HOLD PROCEEDINGS

IN ABEYANCE (VERIFIED) 1 United States v. Muller

 

 
 

10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 2 of 18

has notified both the government and his formal trial counsel and requested that they refrain from
filings, besides any response to this motion, until the Court has ruled.

In the event an abeyance is denied, the Movant respectfully requests a brief stay of 14 days
in which to appeal under the collateral order doctrine and seek interim relief pending review. See
Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949); see also In re Ford Motor
Co., 110 F.3d 954, 962-64 (3d Cir. 1997) (“Appeal after final judgment cannot remedy the breach
in confidentiality.... The cat is already out of the bag.... there is no way to unscramble the egg

scrambled by disclosure”).

I. PROCEDURAL HISTORY

On April 9, 2018, the Court received Mr. Muller’s motion for postconviction relief under
28 U.S.C. § 2255. ECF No. 61. On July 18, 2018, U.S. Magistrate Judge Edmund F. Brennan
issued findings and recommendations concerning the motion and granted Mr. Muller’s request
to proceed in forma pauperis. ECF No. 65. Mr. Muller requested appointment of counsel on
December 10, 2018. ECF No. 82. On March 4, 2019, U.S. District Judge Troy L. Nunley adopted
the findings and recommendations, denied Mr. Muller’s request for appointment of counsel, and
ordered the government and Mr. Muller’s former counsel to respond to the remaining claims in
the § 2255 motion. ECF No. 91.

On April 17, 2019, the Movant requested that any further filings in this matter be stayed
while he sought private counsel. ECF No. 101. On May 30, 2019, the Court stayed proceedings
through July 16, 2019, and ordered the government and trial counsel to file their responses not
later than August 17, 2019. ECF No. 103.

Hf

MOTION To HOLD PROCEEDINGS
IN ABEYANCE (VERIFIED) 2 United States v. Muller

 

 
 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 3 of 18

Il. MOVANT’S EFFORTS TO OBTAIN COUNSEL

Since requesting a stay to obtain representation, Mr. Muller has diligently sought to retain
counsel he could afford with his family’s assistance. Mr. Muller’s family has spent thousands of
dollars just in the process of obtaining review of Movant’s case by attorneys, in order for them
to determine the minimum retainer required to begin work. See Exhibit B (declaration of family
member detailing those efforts and listing attorneys contacted). All quotes received were beyond
the financial resources of Mr. Muller and his family.

Mr. Muller’s efforts confirm that due to the complexity of his case, he and his family will
continue to be unable to afford the cost of even the most basic representation. This matter has a
degree of complexity that is exceptionally rare in single-defendant prosecution. The case
involves investigations and activities by nine law enforcement agencies, more than three dozen
officers and agents, six evidence laboratories, and three prosecutors’ offices. It encompasses a
massive body of evidence, including over 12,000 Bates-numbered items. Some of these numbers
denote not a single page, but instead a larger attached document such as a 1,400-page spreadsheet.
Evidence includes over 500 physical items, scores of optical discs containing interviews and lab
reports, and a volume of electronic data that if converted to text in a court transcript, would create
a stack of transcript 67 miles high.

New developments will add further complexity. The factual basis for Mr. Muller’s guilty
plea and the government’s entire case is premised on the notion that the Movant was responsible
for all events alleged, and that he acted alone. However, the victims have for the past four years
consistently urged — in FBI interview, on national television, and now in sworn testimony —

that they heard and perceived multiple people, one of whom appeared to be acting at times under

MOTION To HOLD PROCEEDINGS
IN ABEYANCE (VERIFIED) 3 United States v. Muller

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 4 of 18

the duress of threats to his family.

Further, extensive fraud in the investigation of this matter has recently come to light.
Investigations by both state and federal authorities have involved falsified reports, planted
evidence, intentional misrepresentations in warrant affidavits that are fatal to any probable cause
showing, perjured testimony, tampering with warrant documents including at least two forged
judicial signatures, and other unlawful conduct. Prosecutors were aware of the unlawful conduct,
and many of the illegalities were committed to cover up infirmities in their case. All of these
circumstances are subject to proof, but require further investigation. Mr. Muller’s family could
not afford the expense of such inquiry, but it is expected that clear evidence of the fraud will be
developed in conjunction with the state matter.

Mr. Muller remains indigent and his financial situation is as it was set forth in previous
filings. Movant’s parents are retired public school educators supporting their two other adult
children, who are unable to work and at times unable to care for themselves due to psychiatric
illness. Despite diligent efforts, he has been unable to obtain private counsel. If forced to proceed
pro se without an abeyance in these proceedings, the defense of his pending state charges will
suffer irreparable harm.

Il. AN ABEYANCE IS REQUIRED BECAUSE IT IS FUNDAMENTALLY UNFAIR
TO REQUIRE THE MOVANT TO CHOOSE BETWEEN HARMING THE
DEFENSE OF HIS STATE MATTER AND SACRIFICING HIS
POSTCONVICTION CHALLENGE
Requests to hold a proceeding in abeyance are generally assessed under a flexible standard

that considers the balance of the equities and matters of judicial management. See, e.g., Keiting

v. Office of Thrift Supervisors, 45 F. 3d 322, 324-25 (9th Cir. 1995). The Movant submits that

the equities tip so sharply in the direction of an abeyance that due process requires one.

MOTION TO HOLD PROCEEDINGS
IN ABEYANCE (VERIFIED) 4 United States v. Muller

 

 
Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 5 of 18

1 The Movant is presently defending against charges in state court that arise from the same
2 || alleged conduct at issue in this case. See People v. Muller, No. VCR231350 (Superior Ct. of Cal.
for the County of Solano). Defense counsel appointed in the state matter has reviewed the filings
in these proceedings and has met at length with Mr. Muller. He has advised Mr. Muller to seek
6 || an abeyance in this matter and has provided a sworn statement certifying that without such an
abeyance, the defense of Mr. Muller’s state matter will be irreparably harmed. Exhibit A.
Discussion of the facts and defenses in this matter, which is to include disclosures of defense

19 || Strategies and their strengths or weaknesses, will necessarily provide prosecutors an advantage

11 |] in a case involving the same events. Further, statements made by Mr. Muller that are necessary

I to represent himself here are admissible against him in state court. This serious harm to the

13

defense of Mr. Muller’s state charges stands in contrast to the absence of any prejudice to the
14

15 || government from a delay.

16 A. Even Good Faith Disclosures Made By Movant’s Former Attorney For This

fe Proceeding Will Prejudice the State Defense

18 Continued proceedings in this matter will require disclosure of attorney-client

9 privileged information to assess whether or not representation by trial counsel was competent.

20

The Court has directed trial counsel to submit an affidavit detailing his strategy in Mr. Muller’s
21

>) || defense, and discussing the strength or weakness of a mental defense that trial counsel did not

23 || present. Even in a hypothetical situation that assumes trial counsel’s good faith, such an affidavit

** 11 would entail discussion of why Mr. Muller’s defense was supposedly so weak that trial counsel
25

advised him, in a non-capital case, to plead guilty under terms that would result in imposition of
26

>7 || an actual or effective life sentence. This discussion would necessarily include strategic and

28 || factual details that may be used directly against Mr. Muller in his state matter. These disclosures

MOTION To HOLD PROCEEDINGS
IN ABEYANCE (VERIFIED) 5 United States v. Muller

 

 

 

 

 

 
 

10

iH

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 6 of 18

would also indirectly inform the state prosecution’s strategy and provide an unfair advantage.
This is so even if the affidavit is submitted under seal, as federal and state prosecutors and
authorities are communicating with each other and have coordinated in the past.

B. Both the Nature of the Ineffective Assistance Alleged, And Trial Counsel’s
Subsequent Conduct, Show A Likelihood That Testimony He Offers Will Be
Intentionally Damaging And In Bad Faith

Given the nature of the conduct Mr. Muller’s § 2255 motion averred, an assumption of trial
counsel’s good faith would be inappropriate in weighing the need for an abeyance. Trial counsel
missed a crucial deadline. He then sacrificed his client’s defense in order to cover it up and avoid
the embarrassment of disclosing his mistake in a highly public case. The Court has received
affidavits and a declaration from Mr. Muller, his parents who hired trial counsel, and his spouse.
They describe how trial counsel’s recommendations rapidly changed as soon as the government
moved to pretermit a mental defense based on his missing a key deadline. Although Mr. Muller’s
family wanted to wait until they returned from out of state before any final decision was made,
trial counsel lobbied them and Mr. Muller to quickly enter a guilty plea, providing specious
advice to achieve that end. This in turn allowed trial counsel to take off calendar a scheduled
hearing at which he would have had to explain his mistake.

This was far from the end of trial counsel’s turpitudinous conduct. As set forth in the above
declaration and affidavits, trial counsel next attempted to extort Mr. Muller’s family to force
withdrawal of the § 2255 motion detailing his misconduct. Trial counsel threatened that he knew
the “deepest, darkest secrets” not just of Mr. Muller, but also of his family. He threatened that
he would disclose the supposed secrets to the prosecution. The threat as to Mr. Muller

presumably involves alleged offense conduct. As to the supposed secrets threatened to be

MOTION To HOLD PROCEEDINGS
IN ABEYANCE (VERIFIED) 6 United States v. Muller

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 7 of 18

revealed about Mr. Muller’s family, they have no notion what these might be, let alone how they
would relate to Mr. Muller’s defense.

This makes it all the more difficult to anticipate what misrepresentations trial counsel may
make in his affidavit, and how they may affect Mr. Muller’s state case. Most recently, trial
counsel made false statements in an ex parte letter to Mr. Muller’s state court judge, lying that
both he and his associate had all-day hearing before this Court on the day they had been
subpoenaed to testify about nonprivileged matters in the state case. Trial counsel presumably
did not anticipate that Mr. Muller would obtain a copy of this ex parte letter to chambers and
follow up to determine that his statements to the judge were false.

Trial counsel is a sophisticated litigant capable of strategic misrepresentations, and has a
strong incentive to make them in his anticipated affidavit. Rebutting the misrepresentations will
require discussion by Mr. Muller of privileged matters and disclosure of privileged documents.
This would include a forensic mental health report detailing how trial counsel’s proffered
assessment of the Movant’s mental health and responsibility was specious. That report includes
information that could prejudice the Movant’s state case, as discussed further below. Mr. Muller
should not be required to harm his state defense as the price of confronting his former attorney’s
continuing misconduct and malfeasance.

C. Discussion Of Mr. Muller’s Mental Defense In This Matter Will Harm
His Defense In A State Matter That Involves The Same Alleged Facts

It is in the nature of some mental defenses that bringing them requires not only
acknowledgment of offense conduct, but also disclosure of very specific details. Those details
could be essential to explaining and establishing the defense’s merits. Their premature disclosure

may prejudice a defendant’s case by directing the prosecution to additional sources of evidence

MOTION To HOLD PROCEEDINGS
IN ABEYANCE (VERIFIED) 7 United States v. Muller

 

 
 

10

11

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 8 of 18

or otherwise informing their strategy in the guilt phase of proceedings.

Besides the unfair advantage prosecutors may obtain from such disclosures, they could also
be admitted into evidence against Movant as a defendant’s own statements. The Movant has
requested appointment of counsel in this matter, but it was denied and he is proceeding pro se.
Under California law, even statements made by a defendant in his capacity as his own
representative are admissible against him. See, e.g., People v. Kiney, 60 Cal.Rptr.3d 168, 151
Cal.App.4th 807, 814 (Cal.App. 2007). Discussion of a mental defense and trial counsel’s
malfeasance will require statements that an attorney representing Mr. Muller would make in the
normal course of proceedings, but if made by Mr. Muller himself could be touted as inculpatory.
Mr. Muller cannot effectively discuss a mental defense without discussing the facts alleged.
Absent an abeyance, he will be required either to sacrifice pivotal arguments that could overturn
a 40-year sentence, or sacrifice his defense to state charges carrying a life sentence.

D. No Remedy Short of Abeyance Will Prevent Prejudice
To Mr. Muller’s State Defense

Further proceedings in this matter implicate two issues vis-a-vis the state court
proceedings: (1) whether state prosecutors may use privileged information disclosed in these
proceedings, and (2) whether Mr. Muller’s statements in federal pleadings would be admissible
against him in the state matter.

First, Mr. Muller will suffer prejudice from disclosure of privileged information whether
or not it is sought to be admitted against him as evidence in state proceedings. Information
disclosed here could be of strategic significance. Any hypothetical protective order seeking to
prevent that use faces practical difficulties. In California law, the attorney-client privilege is “no

mere peripheral evidence rule, but is held vital to the administration of justice.” Roberts v. City

MOTION TO HOLD PROCEEDINGS
IN ABEYANCE (VERIFIED) 8 United States v. Muller

 

 
 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 9 of 18

 
 

10

1]

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 10 of 18

of Palmdale, 20 Cal.Rptr.2d 330, 5 Cal.4th 363, 380 (Cal. 1993); see also Cal. Bus. & Prof. Code
§ 6068(e) (attorneys are to “maintain inviolate the confidence” of their clients “at every peril to”
themselves). Protection extends beyond the matter of admissibility at trial.

Second, the admissibility of any privileged information or statements by Mr. Muller in
pleadings will be a matter for the state court to decide, notwithstanding any protective order of
this Court. Caselaw exists addressing the use of privileged information across separate
prosecuting sovereigns, albeit not in this particular context. But the admissibility of a pro se
defendant’s statements in pleadings is not addressed. Any pronouncement by this Court on that
issue “would constitute an unwarranted anticipatory interference in the prerogatives of state
courts,” in violation of Younger v. Harris, 401 U.S. 37 (1971), and its progeny. Anderson v.
Calderon, 232 F.3d 1053, 1099 (9th Cir 2000).

It is well established that courts must “limit the scope of federal incursion into state
criminal adjudications and [] safeguard the States’ interest in the integrity of their
criminal...proceedings.” William v. Taylor, 529 U.S. 420, 436 (2000). Particularly in an area

already fraught with intersovereign tensions, an abeyance is the most product course.

IV. CONCLUSION

WHEREFORE proceedings should be held in abeyance pending disposition of the charges
in the Movant’s state case. Should an abeyance be denied, Mr. Muller respectfully requests a
temporary stay of 14 days in which to seek review of the denial as a collateral order, and to seek

interim relief staying proceedings until the completion of review.

Hf

MOTION TO HOLD PROCEEDINGS
IN ABEYANCE (VERIFIED) 9 United States v. Muller

 
 

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 11 of 18

Dated: July 14, 2019

Respectfully submitted,

Signed: /Mfa___—

Matthew D. Muller
In Pro Per

VERIFICATION

I, Matthew D. Muller, swear under penalty of perjury that the factual assertions made

herein are true and correct. Done this fourteenth day of July, 2019, in Fairfield, California.

MOTION TO HOLD PROCEEDINGS
IN ABEYANCE (VERIFIED)

Respectfully submitted,

Signed; [eb fe_—~

10

Matthew D. Muller
In Pro Per

United States v. Muller

 

 
 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 12 of 18

EXHIBIT A

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 13 of 18

DUSTIN GORDON, SBN 205216
GORDON LAW OFFICE

601 Carolina Street

Vallejo, California 94590
Telephone (707) 563-1472

Fax (707) 553-7364

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 2:15-cr-00205 TLN-EFB
Respondent,
vs. DECLARATION OF STATE COUNSEL
MATTHEW MULLER,
Movant. |

 

 

 

DECLARATION OF COUNSEL

I, DUSTIN GORDON, declare as follows:

1. I am counsel of record for Matthew Muller in Solano County Superior Court,
People v. Matthew Muller, case number VCR231350, which is based on the same conduct that
he was convicted of in this Court. I was appointed to represent Mr. Muller by the Solano County
Superior Court on May 15, 2019. The statutory maximum for the charges in state court is life in
prison.

2. I am aware that Mr. Muller has filed a motion pursuant to 28 U.S.C. § 2255
attacking his federal conviction and that his motion is now pending in this Court. It is also my

understanding that Mr. Muller is seeking a stay from this Court until his state case is resolved.

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 14 of 18

3. I am requesting that the Court grant Mr. Muller’s request to stay his motion to
vacate his conviction while his state case is pending. The procedural posture of Mr. Muller’s
cases is unique. Based on the same set of facts he is simultaneously being prosecuted in State
court and attacking his Federal conviction based on an ineffective assistance of counsel claim.
Litigating his ineffective assistance claim in this Court will require at least a partial waiver of the
attorney client privilege, which will impugn upon the attorney client relationship in the State
case.

4, Mr. Muller is now in the untenable position of defending against State charges
that carry a maximum of life in prison while at the same time being faced with the possibility
that his former attorney will make disclosures that were made in confidence. This is not a
situation where a protective order is sufficient to guard against the potential harm to Mr. Muller.

5. Moreover, I am concerned that forcing Mr. Muller to proceed with his motion to
vacate his conviction in this court will infringe on his Fifth Amendment right against self-
incrimination in the State case. Since Mr. Muller is proceeding pro per in this Court any filing he
makes can be construed as a party admission in the State case. See People v. Kiney, 151
Cal.App.4" 807 (2007) (statements made by defendant representing himself were admissible as
party admissions).

6. Thus, I respectfully request that this grant Mr. Muller’s request to stay the
proceedings on his motion to vacate his conviction pending the conclusion of his State case.

I declare under penalty that the foregoing is true and correct to the best of my knowledge
and belief, and is executed this 16" day of July 2019, in the city of Vallejo, County of Solano,

State of California.

S/Dustin Gordon

 

 

 
 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 15 of 18

EXHIBIT B

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 16 of 18

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:15-cr-0205-TLN-EFB
Respondent,
Vv. DECLARATION OF
HUEI J. DAI
MATTHEW MULLER,
Movant.

 

 

I, Huei Dai, declarer:

l. I am Matthew Muller’s spouse and agent. Together with his family, I have
been trying to help him find an attorney we can afford.

2. Below is a list of attorneys, Matthew’s family and I have met with or
contacted. Some required a consultation fee to look at the case and say what they could do
and what it would cost. We had a bad experience with one, where Matthew’s family paid
$2000 for a look by another attorney who said he should be able to at least get started
without much more. But then he said it would cost a great deal more than we could pay
because of case’s complexity. We had other attorneys say that they could start for $10,000,

but that all of it would likely be used up just learning the case.

-l-

 

 
Cc

aSe 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 17 of 18

3. The usual amount quoted was $30,000 to $50,000, with some much higher.
And most of those said there may need to be more payments depending on how things went.
We cannot afford even the initial amounts.

4, The attorneys we looked at are as follows. (Quite a few are outside Sacrament
because this involves bad behavior by a local attorney that may be awkward for his
colleagues living nearby to deal with.) Mark Reichel, Cristina Arguedas, Alan Ellis, Jonah
Chew, Summit Defense, Michael Burt, Christine Linnenbach, Julia Jayne, Adam Gasner,
Alin Cintean, and Richard Dudek.

5. We have had other expenses as well, like paying a licensed investigator $1000
to meet with Matthew at the jail to give or collect privileged documents to Matthew. The
jail allows only attorneys and licensed investigators to do this.

6. We have made great efforts to find an attorney who we can afford, and have
spent thousands on those efforts. We were not able to get Matthew an attorney.

I, Huei Dai, declare under penalty of perjury that the foregoing is true and correct.

Done this fifteen day of July, 2019, in Union City, California.

    

 

Signed: _-7

Huei J. Dai

 

 

 

 
 

Case 2:15-cr-00205-TLN-EFB Document 104 Filed 07/17/19 Page 18 of 18

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:15-cr-0205-TLN-EFB
Respondent,
Vv. CERTIFICATE OF SERVICE
MATTHEW MULLER,
Movant.

 

 

I, Huei Dai, certify that on July 17, 2019, I caused to be served the foregoing documents on

the respondent. All parties to this matter are registered for electronic service.

 

 

Signed:

 

Huei J. Dai

 

 

 
